Title: To George Washington from Major Benjamin Tallmadge, 30 September 1779
From: Tallmadge, Benjamin
To: Washington, George


        
          Sir
          Canaan [Conn.] Septr 30th 1779
        
        Immediately after the Rect of your Excellency’s favour containing instructions to fill up our Regt in the Absence of Col. Sheldon, who was then on Commd, I furnished the Officers with Recruiting orders agreeable to the tenor of your own. The nature of our Duty on this Post has been such that no Officers have been sent out of Camp on the Recruiting Service; Nevertheless as we have occasionally fallen in with Detachments of Militia & Men Draughted for short Periods, the Officers have enlisted some, as was my Conjecture when I first wrote your Excellency on the Subject. In addition to these, I have this day recd 8 Recruits from an Officer who has been sick in the Country. I still am of the opinion that so long as the Draughts from the Militia continue in these parts we may, by proper attention, considerably augment the Regt.
        As Col. Sheldon has leave of Absence from the Regt for a little time, he desired me to write your Excellency, & beg that you would order about 8. or 10.000 Dollars Specie for the Recruiting service of the Regt—We have hitherto paid out our own money in this Service, as the Col. was unwilling to ask for any Considerable Sum ’till we had made the Experiment, which would the better warrant our Request.
        The Bearer Mr Helmerhausen F.M. to our Regt I can recommend as an honest Man, & could wish the money might be forwarded by him—The constant Duty on which the Officers of the Regt are needed, & there being but few at this post, must excuse me for not sending an Com. Officer to Hd Qrs for the money. I am &c.
        
          B.T.
        
      